Title: Editorial Note
From: 
To: 


       Colonial forests were a natural resource upon which Britain depended for a vital element in her naval strength. The towering white pines which had grown untouched in the woods of northern New England for centuries were unequaled throughout the world as mast timber. Moreover, the supply from this source did not depend upon the vicissitudes of foreign trade or war and peace. The royal mast contractors met severe competition, however, because these same mighty trees were attractive to the colonists both for maritime uses and for the humbler purposes of the settler. To protect the forests from local depredations, the British developed a statutory conservation scheme, enforced in the Vice Admiralty Courts, which led to a running battle with the colonists through most of the 18th century.
       The basis of the scheme was the Massachusetts Charter of 1691, which combined the former colonies of Plymouth, Massachusetts Bay, Maine, Nova Scotia, and certain lands lying between the latter two, into a single province. In the Charter “all Trees of the Diameter of Twenty Four Inches and upwards of Twelve Inches from the ground” growing on land “not heretofore granted to any private persons” were reserved to the Crown, to be cut only by royal license; a penalty of £100 for each tree cut without license was established. To implement this provision a system of licensing certain royal mast contractors was established, and a Surveyor General of the Woods was appointed to oversee their operations and to put down unlicensed activity. After a series of only partly successful enforcement attempts, Parliament in 1711 embodied the Charter language in the first of the White Pine Acts, which provided that no “white or other pine tree” meeting the Charter qualifications should be cut in any province or colony north of New Jersey. Penalties in the amount set in the Charter were to be sued for before the nearest justice of the peace and to be divided equally between the Crown and the informer.
       These provisions produced more controversy than conservation. The popular faction in the Massachusetts House, led by Dr. Elisha Cooke, a lifelong opponent of royal authority, denied that the Charter and Act bound the unincorporated Province lands in the timber-rich Gorges patent in Maine, claiming that the royal grant of this tract to Sir Ferdinando Gorges in 1639 brought it within the exception for lands granted to private persons. In 1718 Counsel for the Board of Trade held that the conveyance of these lands from the Gorges interests to the Massachusetts Bay Colony in 1678 and the vacation of the colony charter in 1684 revested the lands in the Crown and took them out of the exception. The focus then shifted to the trees themselves. In 1721 the House claimed and exercised the power to seize for the Province logs that had been cut into twenty-foot lengths. The justification advanced by Cooke was that the Charter reserved only timber fit for use as masts. This stand was the basis of one of the charges of usurpation of the prerogative which Governor Shute successfully prosecuted against the House before the Privy Council in 1725.
       The Act of 1711 also proved inadequate in its enforcement provisions. Jurisdiction of offenses under it had been given to justices of the peace to avoid the hazards of jury trial, but the local interests of the justices made them of little more value than juries in obtaining convictions of violators. There were other impediments to prosecution: The Crown bore the burden of proving that trees had been cut on reserved land; the rigid and complicated common-law process, which was under the control of reluctant local courts and sheriffs made it difficult to obtain execution when penalties were awarded; there was no express authority for the in rem seizure and forfeiture of trees felled within the prohibited areas.
       The Naval Stores Act of 1722, which was the basis of enforcement until the Revolution, sought to deal with all of these problems. It repealed the Act of 1711 and replaced its provisions with a prohibition against the unlicensed cutting of “any white pine trees, not growing within any township,” in the colonies from New Jersey north, with penalties varying in amount according to the size of the tree. The bulk of the Gorges tract, being unincorporated, was thus covered, whatever the state of the title. The problem of locally oriented courts was solved by a provision that the penalties were to be recovered “before the judge of the admiralty, or his deputy, within the colony or plantation where such pinetree shall be cut.” Other complaints about the judicial process were remedied by placing the burden of proof of the trees’ location upon the claimant and by providing stringent measures for execution by distress and sale. To meet the contention that cut logs were not Crown property and to end the difficulties experienced in enforcing seizures, the statute further provided that all illegally-cut “white pine-trees, masts or logs made from such trees,” should “be forfeited and seized for the use of his Majesty.”
       
       It was soon argued that the Act of 1722 had rendered void the Charter reservation. The Crown law officers ruled that the reservation was still in force, but repeal of the Act of 1711 meant that, except in Massachusetts, trees of the reserved size were protected only if they grew outside township bounds. Within Massachusetts the Charter covered trees in the towns, but its enforcement was again at the mercy of common-law juries. These loopholes were closed by the Act of 1729, which provided that in all of the American colonies no white pine trees should be felled (except by licensed cutters) even within a township’s bounds unless they were “the property of private persons,” and that in Massachusetts white pines within the Charter reservation should not be cut unless they were on lands granted to private persons before 1690. The penalties and recovery machinery of the 1722 statute were to be applicable to violations.
       The construction which the Crown gave to the rules applicable in the Province of Massachusetts may be summarized as follows: (1) White pine trees of the size reserved in the Charter could not be cut without license unless they grew (a) within a township at the time of cutting, and (b) on land granted to private persons before 1690. (2) White pine trees of lesser size could not be cut without license unless at the time of cutting they were (a) within a township, and (b) the property of private persons. Until the Revolution this scheme was criticized as bad conservation and commercial policy, as well as an unjust taking of property without compensation. It was also attacked before the courts. Despite the best efforts of men seriously interested in a sound forest policy, the attacks on policy grounds brought no change. The court battles provided a constant accompaniment to sporadic efforts at strict enforcement.
       These efforts and resultant opposition, legal and otherwise, continued steadily until 1743 when Benning Wentworth, Governor of New Hampshire, succeeded in becoming Surveyor General of the Woods, a fitting appointment, since the mast contract for the northern woods was also in the Wentworth family. Enforcement now subsided, perhaps because the wide-ranging family timber interests were able by different means to satisfy the demand for naval stores as well as for commercial lumber. Apparently moved both by new demands for enforcement from the Crown and by the encroachment of commercial rivals on the family preserve, Wentworth in 1763 suddenly began to enforce the Acts in a series of suits for logs brought in the Admiralty Court at Boston. These suits continued until his resignation, in 1766, as Governor of New Hampshire and as Surveyor.
       John Wentworth, nephew of Benning, and successor to both his titles, brought to his new positions a desire to enforce the laws and an enthusiastic interest in the welfare of his native New England. He was in office until the Revolution, and was always active in the surveying phase of his commission, which required him to locate trees suitable for masts and to mark them with the King’s broad arrow. He also worked continually to remove colonial objections to the laws. From the beginning, however, he was engaged in the task of enforcement. In July 1767 and again in September he brought libels in the Vice Admiralty Court at Boston for the forfeiture of illegally cut logs and masts which he had seized. Thereafter he was not a suitor in that court until April 1769, although he may have brought forfeiture actions in the Portsmouth Admiralty Court, held by William Parker, deputy of Robert Auchmuty, Judge of Admiralty at Boston.
       In the spring of 1769 Wentworth was about to proceed in the Portsmouth court when Auchmuty suspended Parker from office; Wentworth therefore turned again to Boston. In a letter of 10 April he sent several “informations” against violators to Joshua Loring Jr., one of his deputy surveyors general, with directions to put them in suit before Auchmuty. (No. 54, Document III). At about the same time, John Hurd, one of the Governor’s staff, forwarded other informations that had already been “under Consideration of Mr. Parker.” (No. 54, Document I). In his letter to Loring, Wentworth suggested that his old friend and Harvard classmate, John Adams, be retained to prosecute the suits. Wentworth spoke warmly of Adams and their somewhat neglected friendship, and ordered that Loring “Present the Lawyer rather a generous fee.”
       Wentworth’s letter may represent one of the influences which were brought to bear on Adams at about this time in an effort to draw him to the side of government. Adams, however, seems to have proceeded in the case more out of pleasant regard for his old companion (and perhaps for the “generous fee”) than from any conscious political motive. On 24 April he wrote Wentworth, reporting on his progress in drawing several libels, and asking for information necessary to complete others. (No. 54, Document IV). The letter concludes with a personal message, briefly reminiscent of the baroque style of Adams’ youthful correspondence, which seems to express a longing for the freedom and innocence of their old friendship, while recognizing that in present circumstances it could never again exist.
       Whatever his motive, Adams drafted an information praying forfeiture of 606 logs and nine masts seized by Wentworth in various locations in York and Cumberland Counties, Maine. (No. 54, Document II). Although Adams’ draft is dated 20 April, the libel was filed on 1 May, and claimants were cited to appear on the 24th. The logs and masts were decreed forfeit on 1 June, apparently without a claim’s being filed.
       In the months before and after the forfeiture, twenty in personam actions, some of them involving several respondents, were entered in the Court of Vice Admiralty on Wentworth’s behalf. The Minute Book of the court shows that Adams filed three of these on 4 September 1769; penalties of £50 to £100 were decreed against the respondents upon their default on 20 November. Fifteen years later, in describing the White Pine Acts to the Maréchal de Castries, the French Minister of Marine, Adams wrote that at Wentworth’s request he had “commenced and prose­cuted a great number of libels in the court of admiralty at Boston against transgressions of those acts of parliament.” This statement and Adams’ letter to Wentworth indicate that Adams was responsible for most, if not all, of the remainder of the twenty suits as well. The Minute Book shows that, in addition to the three defaults, forfeitures were decreed in only two other actions. Of the rest, two were settled, one was dismissed, and in twelve the respondents were not served.
       After 1769 Wentworth’s enforcement activities seemed to subside, at least as they were reflected in Admiralty actions at Boston. Perhaps he was trying to encourage compliance through persuasion and negotiation, rather than by legal process. His dealings with the Kennebec Company which preceded his action against logs found on the lands which it claimed in Maine (No. 55) suggest an effort to reach an understanding.
       In the summer of 1769, the Company, one of Adams’ most important clients, had won three significant actions against other claimants to that famous tract, the Kennebec Purchase. Perhaps encouraged, the Proprietors, all of whom were important figures in the Boston financial community, wrote to Wentworth on 16 October 1769, asserting their claim to the Kennebec lands, and protesting the entry thereon of the royal mast contractors, but expressing a willingness to furnish masts to the Crown on their own terms. Wentworth replied that he could not decide the validity of their title himself, but that he was as eager as they were to have a correct determination of it. He offered either to bring an action in Admiralty that would decide the question, or to transmit to England a state of the Proprietors’ claim for a ruling. Although he could not “relinquish the Royal Claim either in honor or Justice,” he would in the meantime “endeavor to prevent tho’ I have no power to refuse the Cutting Masts on the premises.” The Proprietors apparently hoped to avoid either variety of determination, perhaps relying on their social acquaintance with Wentworth to produce a favorable result. They thus wrote to him in May 1770, sug­gesting that he submit the question to counsel for an opinion. Wentworth refused to be trapped, pointing out in reply that his position was based on the opinion given on Cooke’s claims in 1718, to which he must conform, and that the question was beyond his competence. He renewed his offer to forward the Company’s state of its claim, however.
       About a year later, Richard Jackson, counsel for the Board of Trade, was asked to decide the matter on the basis of a letter from Wentworth, stating the Kennebec claim. Jackson refused to decide the question of title involved, but stated that if the trees in question grew within a township, and if the claim of the Kennebec Company to a title derived prior to 1690 were established, the trees could be cut without penalty. The Proprietors were still reluctant to submit their title to the courts, however, probably fearing the effect of an adverse determination on other claims which might be brought for the lands. In December 1771 they petitioned the Admiralty and Treasury, not for complete relief, but for compensation for logs taken from their lands, stating that they wished to avoid litigation, “the entering into a Law Suit having the appearance of refusing the Masts for His Majesty’s service.” Wentworth himself recommended this solution to the Treasury, “not as a matter of right, but as a Gratuity for the Timber being found well preserved upon their Land.” The petition, which had not been acted upon by the fall of 1772, was probably tabled, because the question was finally submitted to litigation.
       Perhaps expecting efforts at settlement to fail, the Proprietors had already begun to prepare for litigation. At a meeting on 8 January 1772, James Bowdoin, James Pitts, Sylvester Gardiner, Benjamin Hallowell, and William Bowdoin were constituted “lawful attorneys,” who were empowered, among other things, “to appear, and the Person of us said Proprietors Constituant to represent before any Governor, Judges, Justices, Officers and Ministers of the Law whatsoever, in any Court or Courts whatsoever, and there on our behalf to answer, defend, and reply unto all Actions, Matters and things whatsoever,” with power to appoint attorneys under them. Since the previous grant of such a power to a committee had authorized only the appointment of an “Attorney for the proprietors to appear for them in any Courts of Law or Equity in New England or Great Britain,” the 1772 vote indicates an awareness that the controversy with Wentworth would be tried in Admiralty. At the same meeting Adams, who had been acting for the Company since 1769, was formally voted “Attorney in all Causes, Real, personal, or Mixt, moved and to be moved for us or against us.”
       On 14 July 1772 an information was filed in the Court of Admiralty at Boston against a total of 573 logs, 424 pieces of hewn timber and 70,000 feet of pine board, alleged to have been seized on the Kennebec River and at various locations within the claimed lands to either side of it. The action seemed calculated to produce a determination both of the Kennebec claim and of the question whether the statutes applied to dressed timber (other than masts) and sawn boards, as well as to trees, masts, and logs. Adams appeared for the Kennebec Company and filed a claim, which apparently asserted its title. The case was argued on what Adams in his minutes described as a “demurrer” (No. 55, Document II), but which in Admiralty practice is more properly known as an exception. The effect was that of a demurrer, however, which admitted all the facts as to the chain of title pleaded in the claim, leaving in issue only questions of law as to the validity of the title and the construction of the White Pine Acts.
       
       The case was heard in March 1773. James Otis and Samuel Fitch, the Advocate General, argued for the Crown. Adams appeared for his old clients, undoubtedly with a colleague whose identity is not known. Printed below in No. 55 are a list of questions of law apparently drawn for the hearing (Document I), Adams’ minutes of the Crown argument (Document II), and Adams’ notes of his own argument (Document III).
       The Kennebec Company traced its title back to the Council for New England, or Council of Plymouth, established in 1620 by a royal patent which conveyed to it all of New England from 40° to 48° North Latitude. In 1630 the Council had granted to William Bradford, moving spirit in the Plymouth Colony, the so-called Plymouth Patent, which conveyed both the lands which the Pilgrims had occupied in Massachusetts and a tract on either side of the Kennebec to be used for trading purposes. In 1641 Bradford had “surrendered” to the colony his interest and that of his associates in the patent. Plymouth sought to improve the Maine lands, leasing the trading rights there periodically and adding further tracts acquired by deed from the Indians. Finally in 1665 the colony conveyed the land to four individuals. The heirs and successors of these grantees organized in 1749 as “the Proprietors of the Kennebec Purchase from the late colony of New Plymouth,” an arrangement given legal sanction by a Province Act of 1753 permitting the proprietors of undivided lands lying outside of organized townships to act as a body.
       The basic position of the Proprietors was that the chain validated their title and that at least the conveyance out of the Plymouth colony in 1665 was a grant to private persons before 1690, within the meaning of the Charter and statutes. Otis and Fitch attacked the Kennebec position along two lines: First, that the grants were made not to “private persons,” but to corporate bodies or to tenants in common of undivided lands, who as proprietors held in a capacity other than private. Second, that the chain of title was defective, so that even if the grantees were private persons, they did not hold by virtue of a grant, but by adverse possession. Even if the Proprietors’ arguments on these points prevailed, only trees growing within townships would be protected. Fitch argued that the 1722 act had been construed to mean that trees growing outside of township bounds were reserved, regardless of ownership. Adams met the argument with the proposition that the Charter excepted grants to private persons, regardless of township bounds, and that the exception was not narrowed by the Act of 1722, which was intended to apply only in other royal provinces in which all unincorporated lands of necessity belonged to the Crown.
       Adams’ arguments must have been successful, because on 3 May 1773 Wentworth’s libel was dismissed. The Surveyor General appealed to the Privy Council, and in September 1774 his petition was referred to the Council’s Committee for Hearing Appeals, which finally set the case for hearing on 3 August 1775. No record of the result has been found. If the petition was not withdrawn, the Order in Council resulting can have had little effect, since Boston was by the time of its issuance the besieged stronghold of the last vestiges of British authority in New England.
      